Exhibit 10.5
ELECTRONIC METERING SERVICE AND OPERATION AGREEMENT
     This Service and Operation Agreement (“Agreement”) is made and entered into
as of April 15th, 2009 by and between COBRA Pipeline Company, LTD an Ohio
corporation (“COBRA” or “Company”) and the Gas Recipiant Brainard Gas
Corporation (“UTILITY”).
WITNESSETH:
     Whereas, UTILITY desires to establish an electronice metering point between
its facilities and the facilities owned by COBRA, as defined in “Exhibit A” in
the State of Ohio; and
     Whereas, COBRA is willing to establish such electronic measuring points
subject to the terms and conditions set forth herein.
     Now, therefore, in consideration of the premises and the mutual covenants
and agreements set forth herein, COBRA and UTILITY (collectively “Parties”)
agree as follows:
ARTICLE I — FACILITIES DESIGN AND CONSTRUCTION

1.1   COBRA has evaluated UTILITY’s request for electronic receipt points and,
subject to the limits of COBRAs’ operating conditions and facilities as
determined solely by COBRA, the Parties have agreed on the location of the
electronic receipt points. The electronic receipt points shall be located on the
COBRA pipeline system. The locations are identified on Exhibit A. UTILITY shall
be responsible for payment to COBRA for a monthly operating and monitoring fee
for all processed electronic metering points as set forth in Article 3.1.   1.2
  COBRA shall engineer, install, construct, inspect, and test its electronic
measuring equipment in accordance with sound and prudent standards and practices
common to the natural gas industry, all applicable laws, orders, directives,
rules, and regulations of all federal, state, and local authorities having
jurisdiction over such activities and COBRA’s specifications.   1.3   Cobra
shall procure and install, at its sole expense, any electric and telephone
utility service required to operate the electronic metering equipment. Utility
will be billed all monthly phone and electric charges associated with the
individual meter station locations.

ARTICLE II — OPERATION AND MAINTENANCE

2.1   COBRA shall be responsible for the operation and routine maintenance and
repair of electronic metering equipment installed at the location as identified
in “Exhibit A”. UTILITY shall operate and maintain their respective facilities
in accordance with sound and prudent practices common to the natural gas
industry and all applicable laws, orders, directives, rules, and regulations of
all federal, state, and local authorities having jurisdiction over such
activities. COBRA reserves the right to inspect UTILITY’S equipment at any time
with reasonable notification to UTILITY.

Page 1



--------------------------------------------------------------------------------



 



2.2   If UTILITY fails to comply with any provision of this Agreement or is
deliquent in remittance of payment, COBRA shall have the right, upon reasonable
notification to UTILITY, to (i) suspend the monitoring of the electronic
metering receipt point pending UTILITY’s compliance with such provision or
(ii) after a reasonable period of time, not less than ninety (90) days, to
terminate this contract unless a reasonable payment plan has been accepted by
COBRA. UTILITY shall reimburse COBRA for any loss, cost, damage or expenses
incurred by COBRA as a direct result of UTILITY’s failure to comply with these
specifications, except when such expense occurs as a direct result of COBRA’s
deliberate decision to accept UTILITY’s nonpayment. COBRA shall be relieved of
its obligations to UTILITY for the duration of such time as the payment has not
been received. UTILITY, however, shall not be relieved of its obligations to
COBRA for the duration of such time as the payment has not been received.      
Failure of UTILITY to correct any nonpayments within a reasonable period of time
may result in the Company’s termination of the electronic gas metering contract,
or, at the Company’s option, the Company may make changes necessary to bring
such payment to current, and UTILITY shall reimburse the Company for any
reasonable expense incurred by it in nonpayment.

ARTICLE III — METER & MONITOR FEES

3.1   UTILITY shall pay to COBRA a $125.00 per location per month fee for the
operation and general maintenance of electronic gas metering and communication
equipment.       If Applicable: UTILITY also shall pay Cobra the associated
utility charges for phone and electric at the locations identified on
“Exhibit A”.   3.2   Payment of the MM fees, as set forth in Article 3.1, must
be received by COBRA within thirty (30) days from the date of the invoice. If
payment is not received by COBRA within the specified time, COBRA shall notify
UTILITY and, unless cured by full payment within fifteen (15) days of such
notice, UTILITY shall be deemed in default with no further notice required, and
the MM service provided under terms of this agreement can be suspended,
notwithstanding any other provisions herein to the contrary. In addition, bills
not paid in their entirety within the thirty (30) day period shall be subject to
a late payment charge of two percent (2%) per month. Upon receipt of payment,
the Company will reinstate MM service.   3.3   Additional services may be
provided by COBRA. Agreements for these, or other services, may be negotiated at
any point during the effective period of this agreement.

ARTICLE IV — TERM

4.1   This Agreement shall become effective upon execution by COBRA and UTILITY
and shall remain in effect for a term of (3) THREE years from the day that the
electronic metering equipment is installed, and thereafter for successive
(1) ONE year terms until terminated by either Party by the giving of one hundred
eighty (180) days’ advance written notice of termination to the other Party;
provided, however, that if, during the term of this Agreement, the Ohio Public
Utility Commission, or other judicial or regulatory body having jurisdiction
hereof, should take any action, the result of which is to change a material term
of this Agreement, then the Parties shall negotiate an equitable adjustment to
this Agreement.   4.2   In the event of default by either Party in the
performance of any provision, conditions or requirement herein (other than the
nonpayment of fees), the non-defaulting Party shall give notice in writing to
the Party in default, specifying the default. Unless such default is cured
within

Page 2



--------------------------------------------------------------------------------



 



    Ninety (90) days after receipt of such notice of default, this Agreement may
be terminated by written notice at the option of the non-defaulting Party.

4.3   Either Party may terminate this Agreement by written notice to the other
Party if the other Party dissolves, liquidates, or terminates its separate
corporate existence or proceedings are commenced against the other Party for any
relief under any bankruptcy or insolvency law.

ARTICLE V — REGULATIONS

5.1   This Agreement and all of the terms and conditions contained herein, and
the respective obligations of the Parties hereunder, are subject to all valid
and applicable laws, orders, rules, and regulations of duly constituted
authorities having jurisdiction.

5.2   Unless otherwise provided herein, each Party is individually responsible
for securing all approvals, permits, certificates, and authorizations required
for the construction and operation of its respective facilities under this
Agreement.

ARTICLE VI — MISCELLANEOUS

6.1   All notices under this Agreement shall be in writing and deemed to have
been duly given when deposited in the United States mail, postage prepaid, and
addressed as follows:       If to COBRA:

For payments: As instructed on the invoice.

    For all other communication:

COMMUNICATIONS ADDRESS

         
Name:
COBRA PIPELINE COMPANY, LTD  
Street Address (Line 1):
3511 Lost Nation Rd.  
Street Address (Line 2):
Suite 213  
City, State & Zip Code
Willoughby, Ohio 44094  
Contact Person:
Attn: Steve J. WIlliams  
Contact Person Title:
Operations Manager  
Contact Person Email:
swilliams@cobrapipeline.com  
Telephone Number:
(440) 255-1945  
Fax Number:
(440) 255-1985

     If to UTILITY:
COMMUNICATIONS ADDRESS

         
Name:
Brainard Gas Corporation  
Street Address (Line 1):
P.O. Box 330  
Street Address (Line 2):
   
City, State & Zip Code
Mentor, Ohio 44060  
Contact Person:
Becky Howell  
Contact Person Title:
   
Contact Person Email:
bhowell@orwellgas.com  
Telephone Number:
440-974-3770  
Fax Number:
440-974-0844

Page 3



--------------------------------------------------------------------------------



 



6.2   UTILITY will indemnify, defend, and hold COBRA, its owners, officers,
directors, affiliates, and subsidiaries harmless, to the fullest extent
permitted by law, from and against any and all loss, claims, demands, damages,
injuries, or suits including, but not limited to, claims, demands, or suits for
property damage, bodily injury, illness, disease, death, or loss of services,
property, or wages which may be brought against COBRA by any party, including,
but not limited to, any third party, any employee of UTILITY, contractor of
UTILITY, subcontractor of UTILITY, or by any employee of contractors or
subcontractors of UTILITY, or the legal representative or successor of any such
person, in anywise arising out of or incident to (i) the negligent acts or
omissions of UTILITY or any of UTILITY’s employees, contractors or
subcontractors in connection with the construction and installation of the
pipeline pursuant to this Agreement, and (ii) UTILITY’s presence in, on or about
COBRA’s property or job site, such duty of UTILITY to indemnify, defend, and
hold harmless COBRA to also include payment for COBRA’s costs and expenses,
including attorneys’ fees. Such duty of indemnification shall survive the
termination of this agreement for a period of twenty four (24) months.      
COBRA will indemnify, defend, and hold UTILITY, its owners, officers, directors,
partners, affiliates, and subsidiaries harmless, to the fullest extent permitted
by law, from and against any and all loss, claims, demands, damages, injuries,
or suits including, but not limited to, claims, demands, or suits for property
damage, bodily injury, illness, disease, death, or loss of services, property,
or wages which may be brought against UTILITY by any party, including, but not
limited to, any third party, any employee of COBRA, contractor of COBRA,
subcontractor of COBRA, or by any employee of contractors or subcontractors of
COBRA, or the legal representative or successor of any such person, in anywise
arising out of or incident to (i) the negligent acts or omissions of COBRA or
any of COBRA’s employees, contractors or subcontractors in connection with the
construction and installation of the pipeline pursuant to this Agreement, and
(ii) COBRA’s presence in, on or about UTILITY’s property or job site, such duty
of COBRA to indemnify, defend, and hold harmless UTILITY to also include payment
for UTILITY’s costs and expenses, including attorney’s fees. Such duty of
indemnification shall survive the termination of this agreement for a period of
twelve (12) months.   6.3   The Parties acknowledge and agree that, in the event
of an unforeseen emergency, COBRA, in its reasonable judgment, and without first
having notified UTILITY, may deem it necessary for COBRA personnel to enter upon
UTILITY’s premises in order to take such actions which COBRA, in its reasonable
judgment, believes are necessary and appropriate to handle such emergency. In
such event, COBRA will endeavor to notify UTILITY as soon as practicable after
entering upon UTILITY’s premises; provided, however, that in no event shall
COBRA be liable to UTILITY for damage to property, for monetary loss, or for
personal injury caused by or arising from the actions of COBRA, its employees,
or contractors, in responding to and/or treating such emergency situation,
unless such damage, loss, or injury resulted exclusively from the gross
negligence of COBRA.   6.4   Except with regard to payment due for services
rendered, neither Party shall be liable to the other for failure to perform an
obligation hereunder to the extent such failure was caused by “Acts of God”. The
term “Acts of God” as employed herein means any cause not reasonably within the
control of the party claiming suspension including, but not limited to:
(i) physical events such as, landslides, lightning, earthquakes, fires, storms
or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) acts of others such
as strikes, lockouts or other industrial disturbances, riots, sabotage,
insurrections or wars; and (iv) governmental actions such as necessity for

Page 4



--------------------------------------------------------------------------------



 



    compliance with any court order, law, statute, ordinance, or regulation
promulgated by a governmental authority having jurisdiction. Each Party shall
make reasonable efforts to avoid the adverse impacts of a Force Majeure and to
resolve the event or occurrence once it has occurred in order to resume
performance.

6.5   The failure of either Party at any time to exercise any right or to
require performance by the other Party of any provision herein shall in no way
affect the right of such Party thereafter to enforce the same, nor shall the
waiver by either Party hereto of any breach of any provision herein by the other
Party be a waiver of any other breach of such provision, or as a waiver of the
provision itself.   6.6   This Agreement shall be governed and construed in
accordance with the substantive laws of the State of Ohio, without regard to the
choice of law provisions thereof.   6.7   This Agreement shall inure to and be
binding upon the successors and assigns of the Parties hereto; provided, that
neither Party shall assign this Agreement and the rights hereunder without first
having obtained the written approval of the other Party, which approval shall
not be unreasonably withheld.   6.8   If any provision of this Agreement shall
be held invalid, illegal, or unenforceable to any extent and for any reason by a
court of competent jurisdiction, the remainder of this Agreement shall not be
affected thereby and shall be enforceable to the full extent permitted by law.  
6.9   This written Agreement contains the entire Agreement between the Parties,
and there are no understandings or representations between the Parties hereto.
This Agreement may not be amended, other than as set forth herein, except by an
instrument in writing signed by a duly authorized representative of each Party

In witness whereof, the Parties have caused this agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

                  COBRA PIPELINE COMPANY, LTD       BRAINARD GAS CORP
 
               
By:
  /s/ Steven J. Williams       By:   /s/ Richard M. Osborne
 
               
Name:
  Steven J. Williams       Name:   Richard M. Osborne
Title:
  Operations Manager       Title:   Chairman of the Board

Page 5